

117 HRES 351 IH: Providing for consideration of the joint resolution (H.J. Res. 11) proposing an amendment to the Constitution of the United States to require that the Supreme Court of the United States be composed of nine justices.
U.S. House of Representatives
2021-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 351IN THE HOUSE OF REPRESENTATIVESApril 26, 2021Mrs. Fischbach submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONProviding for consideration of the joint resolution (H.J. Res. 11) proposing an amendment to the Constitution of the United States to require that the Supreme Court of the United States be composed of nine justices.That immediately upon adoption of this resolution, the House shall proceed to the consideration in the House the joint resolution (H.J. Res. 11) proposing an amendment to the Constitution of the United States to require that the Supreme Court of the United States be composed of nine justices. All points of order against consideration of the joint resolution are waived. The joint resolution shall be considered as read. All points of order against provisions in the joint resolution are waived. The previous question shall be considered as ordered on the joint resolution and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the majority leader and minority leader or their respective designees; and (2) one motion to recommit.2.Clause 1(c) of rule XIX shall not apply to the consideration of H.J. Res. 11. 